t c memo united_states tax_court james c estrada petitioner v commissioner of internal revenue respondent docket no filed date p created two trusts p and o then formed a partnership naa to perform nurse anesthetic services listing o and one of the trusts t as partners p and o were the only people who performed services on behalf of naa held p is taxed on any income transferred to the trust held further p is liable for additions to tax under sec_6651 i r c held further p is liable for additions to tax under sec_6654 i r c jeffrey a dickstein for petitioner andrew h lee for respondent memorandum findings_of_fact and opinion laro judge james c estrada petitioned this court to redetermine respondent's determination of the following federal_income_tax deficiencies and additions thereto year deficiency dollar_figure big_number we must decide additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure whether petitioner failed to report income for and we hold that he did whether petitioner is liable for the sec_6651 addition_to_tax for and we hold that he is whether petitioner is liable for the sec_6654 addition_to_tax for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code applicable to the years in issue rule in her second amendment to answer respondent increased petitioner's deficiencies and additions to tax as follows year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 dollar_figure big_number dollar_figure big_number references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and are so found the stipulations and the exhibits attached thereto are incorporated herein by this reference petitioner resided in alta loma california when he petitioned the court petitioner is a nurse anesthetist petitioner rendered nurse anesthetist services on behalf of a partnership called newport anesthesia associates naa for approximately to hours a week for to months during the years in issue since naa has operated as a partnership using petitioner's address as its address the partnership_agreement was entered into between renato oania oania and james c estrada crna trust crna trust and was signed by oania and petitioner petitioner signed the partnership_agreement on behalf of the crna trust petitioner and oania are the only people who have worked for and administered anesthesia for naa dr peter j voloshin dr voloshin has worked as a plastic surgeon since during and dr voloshin operated a business entitled newport institute of surgery p james voloshin m d inc nis dr voloshin's business maintained operating room facilities and required the services of a nurse anesthetist naa provided anesthesia services to nis for which it received payments during and some of which were handed directly to petitioner a portion of the payments included compensation_for anesthetic services rendered by petitioner nis' books indicated jim patient payments for payments made by patients to petitioner naa also received payments for anesthesia services from insurance_companies in and respectively naa received total income of dollar_figure and dollar_figure from insurance_companies and nis and had dollar_figure and dollar_figure in total deductions petitioner had control_over funds received by naa and deposited into naa's account in security pacific bank before the funds were transferred to the crna trust naa has disbursed funds from its checking account payable directly to the crna trust petitioner has deposited checks issued by nis into naa's bank account and has signed checks on naa's account security pacific bank honors only checks bearing an authorized signature when oania withdrew funds from the naa bank account he divided each amount with petitioner petitioner also had control of funds deposited into the crna trust bank account at security pacific bank petitioner was authorized to sign checks drawn on the account petitioner as grantor formed the james c estrada family_trust family_trust on date the family_trust agreement provided that petitioner's address was the trust address there is no evidence to indicate whether the crna trust and the family_trust are one in the same naa filed and federal tax returns signed by petitioner as general_partner on the schedule_k-1 partner's share of income credits deductions etc attached to naa's and returns naa reported the and income of both the crna trust and oania as dollar_figure and dollar_figure respectively in the notice_of_deficiency respondent determined that petitioner failed to report income of dollar_figure and dollar_figure for and respectively in respondent's second amendment to answer filed on date respondent increased petitioner's and income_tax by percent of dollar_figure and percent of dollar_figure respectively there is no evidence to indicate that either the crna trust or the family_trust ever filed returns or paid taxes for the years in issue unreported income opinion respondent determined that petitioner earned compensation from his nurse anesthetic services that he failed to include in gross_income petitioner argues that the crna trust earned the disputed income rather than he we agree with respondent that the compensation is taxable to petitioner petitioner must prove that respondent's determinations set forth in her notice_of_deficiency are incorrect rule a 290_us_111 431_f2d_1222 9th cir affg tcmemo_1968_257 respondent must prove any increase in those deficiencies asserted in her amended answer rule a see also 102_tc_116 affd in part and revd on another issue 70_f3d_34 5th cir 94_tc_582 sec_61 defines gross_income as all income from whatever source derived sec_61 this definition includes all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 30_f3d_1077 9th cir although a taxpayer has the legal right to minimize his taxes through legally permissible means see 293_us_465 this right does not permit the taxpayer to structure a paper entity to avoid tax when that entity lacks economic reality see 73_tc_1235 when the form of the transaction has not altered any cognizable economic relationships we look through that form and apply the tax law according to the substance of the transaction 45_tc_360 affd per curiam 381_f2d_22 5th cir our review of the record shows that petitioner is liable for deficiencies for the subject years equal to the amounts asserted by respondent in here second amendment to answer the record shows that petitioner administered the anesthesia and received the compensation_for his services we find that the trust was not a separate taxpaying entity for three primary reasons petitioner not the trust controlled the earning of the compensation at issue petitioner controlled the crna trust bank account and petitioner treated percent of the money paid to naa as his own first we find that petitioner clearly controlled the compensation in question dr voloshin and oania testified that petitioner and oania performed anesthetic services for which they were compensated oania and petitioner were the only people who performed services for naa in addition petitioner clearly had control_over the crna trust bank account and partial control_over the naa bank account a person may be treated as the owner of an account if he or she can derive readily realizable economic value from the account and a person derives such value when he or she has the freedom to dispose_of the account funds at will chu v commissioner tcmemo_1996_549 oania petitioner's partner testified that he and petitioner split the profits of naa equally and that petitioner sometimes deposited checks issued by nis into the naa bank account canceled checks from the naa bank account show petitioner as the signatory petitioner was also authorized to sign checks drawn on the crna trust bank account petitioner's attorney ineffectively attempted to elicit testimony that compensation_for petitioner's services was paid to the crna trust during direct examination oania testified that he does business on a day-to-day basis with petitioner and that he divides the compensation from the anesthetic services with petitioner then during redirect examination petitioner's attorney attempted to change oania's testimony q a q a q a q a q a q a q a you were asked if you divide the money from newport anesthesia associate sec_50 with james estrada yes i divide --- you answered yes --- we divide that yes sir what you mean is you divide it with the james c estrada crna trust don't you that's correct your partner yeah um-hmm and in fact that's what the tax returns show is it not yes the various k-1s that are attached to those two returns that's correct sir and you didn't mean to infer that actually mr estrada got the money did you i didn't mean that immediately following petitioner's counsel's examination of the witness however oania confirmed during re-cross-examination that he actually works with and shares compensation with petitioner q a mr oania when you divide up the funds the person that you sit down with or stand up with when you divide up the funds is james c estrada the person yes on the basis of the record we find that petitioner performed services for naa and was compensated for performing them since petitioner treated the money paid to the crna trust as his own the total amount_paid to the crna trust during the years in issue was includable in petitioner's gross_income addition_to_tax under sec_6651 respondent determined additions to tax under sec_6651 for petitioner's and taxable years in order to avoid this addition_to_tax petitioner must prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir a failure_to_file a timely federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301 c proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner has offered no evidence to show that his failure_to_file was due to reasonable_cause and not willful neglect accordingly we sustain respondent's determination under sec_6651 for petitioner's and taxable years addition_to_tax under sec_6654 respondent further determined an addition_to_tax under sec_6654 for each of the years in issue asserting that petitioner failed to pay estimated_tax this addition_to_tax is mandatory unless petitioner proves that he met one of the exceptions contained in sec_6654 91_tc_874 petitioner has offered no evidence to show that any of the statutory exceptions apply accordingly we sustain respondent's determination under sec_6654 for petitioner's and taxable years we have considered all arguments made by petitioner for contrary holdings and to the extent not discussed above find them to be without merit to reflect the foregoing decision will be entered under rule
